Citation Nr: 1607328	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for chronic bronchitis/pneumonia.

2.  Entitlement to an initial compensable evaluation for asthma prior to October 28, 2012.

3.  Entitlement to an initial evaluation in excess of 10 percent for asthma on or after October 28, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2003 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO granted service connection for asthma and assigned a noncompensable evaluation effective from June 9, 2008.

During the pendency of the appeal, in a February 2013 rating decision, the RO increased the evaluation to 10 percent effective from October 28, 2012.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains on appeal.

The Board remanded the case for further development in September 2012.  The case has since been returned to the Board for appellate review.

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran requested a videoconference hearing in his July 2009 substantive appeal.  He never withdrew his hearing request in writing, nor was he ever scheduled for such a hearing.  Consequently, the Board sought clarification from the Veteran's representative in July 2015 to determine whether the Veteran still wanted a hearing.  In a February 2016 memorandum, the Veteran's representative stated that he had not been able to reach him to obtain clarification.  As such, the representative requested that the Board take action to comply with the Veteran's request for a hearing.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Therefore, a remand is necessary to schedule the Veteran for such a hearing.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to verify the Veteran's current mailing address, to include contacting the Veteran's representative and any other appropriate entity.  If the address is unavailable, the claims file must be properly documented.

2.  Thereafter, the AOJ should take appropriate steps to schedule the Veteran for a personal hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


